Citation Nr: 1550919	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), to include as due to the service-connected residuals of a low back injury.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1985 to October 1985 and from May 1988 to July 1989.

This matter comes before ore the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for PTSD.  In that regard, the Board notes that the record reflects that the Veteran has been treated for a variously diagnosed psychiatric disorder, to include PTSD, major depressive disorder, depression, mood disorder.  Although the RO initially considered this as a claim for service connection for PTSD only, the issue on appeal has been expanded as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his mood disorder has been medically related to his service-connected residuals of a low back injury.


CONCLUSION OF LAW

The Veteran's mood disorder is proximately due to his service-connected residuals of a low back injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, discussion of the VCAA notice and assistance provided to the Veteran is unnecessary.

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 8 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran essentially contends that his current psychiatric disorder is related to his service-connected residuals of a low back injury. 

With regard to a current disability, the competent medical evidence shows that the Veteran has been diagnosed with a current psychiatric disorder, to include most recently a mood disorder.  What is needed in this case is competent medical evidence linking a current psychiatric disorder to the service-connected residuals of low back injury.  To that end, the Board notes that there is competent medical evidence both for and against such a link.  

The competent evidence against a link between the Veteran's current psychiatric disorder and his service-connected residuals of low back injury, includes a VA examiner's opinion from 2013.  On the VA examination in July 2013, a VA psychologist noted that the Veteran's diagnoses included dysthymic disorder, alcohol dependence in sustained full remission, and maladaptive personality traits.  The examiner opined that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service connected condition".  For rationale, the examiner noted that the Veteran reported he always had problems with depression, including prior to military service, but that he did not report any symptoms of emotional distress on a report of medical history dated in January 1989 and that his psychiatric examination was normal at discharge from service.  The examiner also noted that the Veteran was hospitalized in service for an adjustment disorder with mixed emotions and he reported feeling emotionally upset due to feeling he was harassed by his unit and that people were talking behind his back, but also noted there was no indication of continued problems with depression past this acute condition.  The examiner further noted that review of the Veteran's treatment history since at least 2002 indicated that situational stressors including issues in his living situations, financial limitations, and maladaptive personality traits, played a significant role in his continued depressed mood, and that on the most recent primary care note dated in February 2013, it was noted that the Veteran's depression had increased since the death of a friend in January 2013.  The examiner indicated that chronic pain was noted as a factor when the Veteran was seen for an assessment in 2010 and that the medical literature generally supported an increased frequency of depression in people with chronic pain, but found that this Veteran's medical record and his report of his personal history did not support the contention that his mental condition was proximately due to or the result of his service-connected residuals of low back injury.  

The competent evidence which supports a link between the Veteran's current psychiatric disorder and his service-connected residuals of low back injury, included an opinion rendered by a private psychologist in June 2013.  

In June 2013, after interviewing the Veteran and reviewing the claims file, Dr. Galligan-Henderson, a private psychologist, noted a diagnosis of mood disorder due to medical condition, with major depressive features, and opined that the Veteran struggled with chronic spinal pain difficulties and opined that the Veteran's service-connected back injury was more likely than not aggravating his mood disorder.  For rationale, Dr. Henderson-Galligan indicated that there was a body of literature detailing the connection between medical issues, specifically pain, like the pain the Veteran struggles with, and a psychiatric disorder.  Dr. Henderson-Galligan further cited to two medical reports (and attached the relevant reports), noting that there was a causal relationship between medical and psychiatric difficulty. 

Thus, in reviewing the foregoing competent evidence which supports the Veteran's claim, the Board notes that the opinion from Dr. Henderson-Galligan was based on an examination of the Veteran as well as a review of the claims file.  Further, the opinion of Dr. Henderson-Galligan includes an explanation and/or rationale for the opinions rendered.  Thus, the Board finds that the opinion provided by Dr. Henderson-Galligan is probative and persuasive on the question of whether the Veteran's current psychiatric disorder may be related to his service-connected residuals of low back injury. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the evidence is in relative equipoise as to whether the Veteran's psychiatric disorder is related to his service-connected residuals of low back injury.  Thus, entitlement to service connection for a mood disorder has been established and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a mood disorder is granted.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


